DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Specification
The disclosure is objected to because of the following informalities:
On page 8, line 18, change “change” to –exchange--.  
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.




Applicant has provided evidence in this file showing that the claimed invention and the subject matter disclosed in the prior art reference were owned by, or subject to an obligation of assignment to, the same entity as common assignee not later than the effective filing date of the claimed invention, or the subject matter disclosed in the prior art reference was developed and the claimed invention was made by, or on behalf of one or more parties to a joint research agreement in effect not later than the effective filing date of the claimed invention. However, although reference JP2020016409 has been excepted as prior art under 35 U.S.C. 102(a)(2), it is still applicable as prior art under 35 U.S.C. 102(a)(1) that cannot be excepted under 35 U.S.C. 102(b)(2)(C).	
Applicant may rely on the exception under 35 U.S.C. 102(b)(1)(A) to overcome this rejection under 35 U.S.C. 102(a)(1) by a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application, and is therefore not prior art under 35 U.S.C. 102(a)(1).  Alternatively, applicant may rely on the exception under 35 U.S.C. 102(b)(1)(B) by providing evidence of a prior public disclosure via an affidavit or declaration under  37 CFR 1.130(b).
Claim(s) 1, 3, 7 and 9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by JP2020016409 (JP ‘409).  JP ‘409 discloses a connected-type hot-water supply system (1) having a plurality of hot-water supply apparatuses (WH1-WH4) connected in parallel (SEE Figure 1), and a control means (2) controlling a hot-water supply operation by changing a number of apparatuses to be used among the plurality of hot-water supply apparatuses according to a required hot-water supply capacity, 



    PNG
    media_image1.png
    108
    902
    media_image1.png
    Greyscale


wherein the control means sets one main hot-water supply apparatus to be used first at a start of the hot-water supply operation and sub-hot-water supply apparatuses to be used when a hot-water supply capacity of the main hot-water supply apparatus is insufficient, and performs leveling control of leveling cumulative loads of the plurality of hot-water supply apparatuses by setting the main hot-water supply apparatus based on sequential rotation among the plurality of hot-water supply apparatuses, 


    PNG
    media_image2.png
    176
    895
    media_image2.png
    Greyscale


wherein the control means comprises a failure sign response mode in which it is determined whether there is a failure sign respectively for a plurality of components of the plurality of hot-water supply apparatuses, and when a component of a part of hot-water supply apparatuses among the plurality of hot-water supply apparatuses is a failure sign component determined to have a failure sign, a main use time of a hot-water supply apparatus having the failure sign component is increased, wherein the main use time is a main use time of serving as the main hot- water supply apparatus in the leveling control.  

    PNG
    media_image3.png
    133
    894
    media_image3.png
    Greyscale

In re claim 3, JP ‘409 further discloses wherein when the part of hot-water supply apparatuses is multiple hot-water supply apparatuses, the failure sign response mode increases the main use time of a hot-water supply apparatus having the failure sign component of a highest component (ie: replacement part) importance set in advance among the part of hot-water supply apparatuses.  

    PNG
    media_image4.png
    122
    902
    media_image4.png
    Greyscale

In re claims 7 & 9, JP ‘409 discloses that the control means is a management server (7) communicably connected via an external communication network (6).  

Allowable Subject Matter
Claims 2, 4-6, 8 and 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY A WILSON whose telephone number is (571)272-4882. The examiner can normally be reached M-F; 7:00am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve McAllister can be reached on 571-272-6785. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GREGORY A WILSON/Primary Examiner, Art Unit 3762                                                                                                                                                                                                        September 10, 2022